Citation Nr: 0524018	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-11 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as fungal infections, to include mucocutaneous 
candidiasis, skin blotches, and moles, also claimed as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
fungal infections.

In June 2004, the Board remanded the veteran's case to the RO 
for further development.  The case was returned to the Board 
in August 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that the veteran initially claimed that his 
skin disorder was due to Agent Orange exposure while he 
served in Vietnam.  However, in a May 2003 statement, he 
stated that he no longer was claiming that his skin disorder 
was due to Agent Orange exposure.  However, he continued to 
claim that he was entitled to service connection on a direct 
basis for his skin disorder.  In a June 2004 statement, the 
veteran then alleged that his skin disorder was caused by his 
PTSD.  He referenced a May 1988 letter from D.G., M.D., a 
private physician, which stated that the veteran's chronic 
mucocutaneous candidiasis (which is a fungal infection and 
skin disorder) flared up with any recurrent stresses in his 
life.  In a March 1989 letter from D.G., M.D., the physician 
rendered the same opinion as to the veteran's mucocutaneous 
candidiasis.  In June 2004, the Board remanded the veteran's 
claim to the RO for a VA examination with instructions for 
the examiner to render an opinion as the likely date of onset 
and etiology of each diagnosed skin disability and consider 
whether any skin disability was more likely than not related 
to the veteran's period of active service or whether such 
disability was caused by or worsened in severity due to any 
service-connected disability (PTSD or otitis externa) or 
treatment, to include medications.  In July 2004, the RO 
afforded the veteran a VA examination.  However, the nurse 
practitioner did not give an opinion as to whether the 
veteran's skin disorder was related to any of the veteran's 
service-connected disabilities.  Therefore, the Board is 
compelled to remand the appeal to request that the RO afford 
the veteran a VA examination to determine whether the 
veteran's skin disorders are related to his service-connected 
disabilities.  In Stegall v. West, 11 Vet. App. 268 (1998), 
the Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  Id. at 271.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should arrange for the veteran 
to undergo a VA dermatology examination 
in order to determine the nature and 
etiology of all existing skin disorders, 
to include fungal infections, skin 
blotches, and moles.  The claims folder 
must be made available to and reviewed by 
a physician familiar with skin disorders 
in conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  All 
necessary tests should be accomplished.  
All clinical findings should be reported 
in detail in the examination report.  In 
particular, the physician is requested to 
do the following:

(a) elicit from the veteran a history of 
all skin complaints and treatment; 

(b) furnish a diagnosis of any currently 
present skin disability, to include 
fungal infections; and, 

(c) render an opinion as to the likely 
date of onset and etiology of each 
diagnosed skin disability.  In so doing, 
the examiner should render an opinion as 
to whether any identified skin disability 
is at least as likely as not 
(i) related to the veteran's period 
of active service from April 1970 to 
December 1971; or 
(ii) whether such skin disability 
was caused by or worsened in 
severity (aggravated) due to any 
service-connected disability (PTSD, 
irritable bowel syndrome, or otitis 
externa) or treatment, to include 
medications.

A complete rationale for all opinions 
expressed should be provided.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


